Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed May 10, 2022.
Claims 1, 2, 6, 7, 9-11, 13, 14, 18, 20, 22, 23, 26, 28, 30-39, 44, 45, 51-54 and 59 are pending in the instant application. 

 
Election/Restrictions
Applicant’s election (without traverse) of Group IV in the reply filed on May 10, 2022 is acknowledged.  
Accordingly, claims 1, 2, 6, 7, 9-11, 13, 14, 18, 20, 22, 23, 26, 28, 39, 44, 45, 51-54 and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on May 10, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 30-38 have been examined on the merits as detailed below:

Drawings
The Drawings filed April 30, 2022 are acknowledged and have been accepted by the Examiner. 
Specification
The disclosure is objected to because of the following informalities: The Specification at paragraph [0251] makes reference to Figure 15, however no such Figure can be found in the Drawings filed and submitted on April 30, 2022.  Appropriate correction is required.

Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed September 3, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
The listing of references in the specification at pages 95-101 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Priority
The present application, filed 04/30/2020 is a national stage entry of PCT/IB2018/058562, International Filing Date: 10/31/2018.  PCT/IB2018/058562 claims priority from Provisional Application 62579979, filed 11/01/2017.  When reviewing Provisional Application 62579979, the Examiner cannot find support for the present claims drawn to a method of making a ribonucleic acid (RNA) having a length of about 20-200 bases by in vitro transcription (IVT), comprising the steps of:(a) obtaining a DNA template (an IVT cassette) for making a ribonucleic acid (RNA) transcript having a length of about 20-200 bases, said DNA template comprising (a) a first deoxyribonucleic acid (DNA) sequence comprising a RNA transcription initiation site; (b) a polymerase promoter upstream from the RNA transcription initiation site; (c) a second DNA sequence encoding the RNA transcript having a length of about 20-200 bases disposed downstream of the RNA transcription initiation site; and (d) a linearization site downstream from the RNA transcription initiation site, and (b) making the RNA transcript by in vitro transcription as claimed.  It is noted that the present Specification explicitly defines an IVT cassette as: 
"In vitro transcription (IVT) cassette" includes a RNA polymerase promoter upstream from a transcription initiation nucleotide of an RNA sequence having a length of about 20-200 bases.  

Provisional Application 62579979 explicitly defines an IVT cassette as:
“In vitro transcription (IVT) cassette” includes a RNA polymerase promoter upstream from a transcription initiation nucleotide, sgRNA sequences.

It does not appear that Provisional Application 62579979 supports an RNA sequence having a length of about 20-200 bases as recited in the present claims and Specification.  In fact, the term, “length of about 20-200 bases” is absent/missing from the Provisional disclosure.  Therefore, claims directed to a method of making a ribonucleic acid (RNA) having a length of about 20-200 bases by in vitro transcription (IVT), comprising the steps of:(a) obtaining a DNA template (an IVT cassette) for making a ribonucleic acid (RNA) transcript having a length of about 20-200 bases, said DNA template comprising (a) a first deoxyribonucleic acid (DNA) sequence comprising a RNA transcription initiation site; (b) a polymerase promoter upstream from the RNA transcription initiation site; (c) a second DNA sequence encoding the RNA transcript having a length of about 20-200 bases disposed downstream of the RNA transcription initiation site; and (d) a linearization site downstream from the RNA transcription initiation site, and (b) making the RNA transcript by in vitro transcription have a priority date of 10/31/2018, which is the International Filing Date of PCT/IB2018/058562.  If Applicants wish to have the claims afforded a priority date of 11/01/2017, Applicant should point out with particularity where support can be found for an RNA sequence having a length of about 20-200 bases in Provisional Application 62579979.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 30, 31, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over New England Biolabs, sgRNA Synthesis Using the HiScribe Quick T7 High Yield RNA Synthesis Kit (NEB #E2050), November 24, 2015 (downloaded from sgRNA Synthesis Using the HiScribe™ Quick T7 High Yield RNA Synthesis Kit (NEB #E2050) | NEB on August 2, 2022).
The claims are drawn to a method of making a ribonucleic acid (RNA) having a length of about 20-200 bases by in vitro transcription (IVT), comprising the steps of:(a) obtaining a DNA template (an IVT cassette) for making a ribonucleic acid (RNA) transcript having a length of about 20-200 bases, said DNA template comprising (a) a first deoxyribonucleic acid (DNA) sequence comprising a RNA transcription initiation site; (b) a polymerase promoter upstream from the RNA transcription initiation site; (c) a second DNA sequence encoding the RNA transcript having a length of about 20-200 bases disposed downstream of the RNA transcription initiation site; and (d) a linearization site downstream from the RNA transcription initiation site, and (b) making the RNA transcript by in vitro transcription.
NOTE:  The claims have been afforded priority to 10/31/2018.  For further explanation, see section entitled “Priority” above.
The present Specification teaches:
"In vitro transcription" (IVT) is RNA transcription in vitro. Many kits for in vitro transcription are commercially available. New England Biolabs (Beverly, Mass., USA) sells the HiScribe.TM. T7 High Yield RNA Synthesis Kit.

NEB #E2050 teaches the HiScribe T7 Quick High Yield RNA Synthesis Kit is designed for quick setup and production of large amounts of RNA by in vitro transcription.  NEB #E2050 teaches obtaining a DNA template for making a ribonucleic acid (RNA) transcript, said DNA template comprising (a) a first deoxyribonucleic acid (DNA) sequence comprising a RNA transcription initiation site; (b) a polymerase promoter upstream from the RNA transcription initiation site; (c) a second DNA sequence encoding the RNA transcript.  See Figure 1.  NEB #E2050 teaches a linearization site downstream from the RNA transcription initiation site.  NEB #E2050 also teaches linearized plasmid DNA, PCR products or synthetic DNA oligonucleotides can be used as templates for in vitro transcription with the HiScribe T7 Quick High Yield RNA Synthesis Kit, provided they contain the T7 promoter upstream of the sequence to be transcribed.
NEB #E2050 teaches the RNA transcript is sgRNA and ~80-100 nt in length.
NEB #E2050 teaches amplifying the DNA template using PCR.
sgRNAs are routinely produced by in vitro transcription by commercial vendors in the art.  As the present Specification notes, many kits for in vitro transcription are commercially available.  NEB #E2050 describes a method of making sgRNA by IVT.  The method of NEB #E2050 further teaches that transcription templates for sgRNA synthesis can be PCR amplified from plasmid or synthetic oligonucleotide templates and appropriate PCR primers.
Before the effective filing date of the claimed invention, a person of ordinary skill in the art would have been motivated and expected reasonable success to devise a method of making a ribonucleic acid (RNA) having a length of about 20-200 bases by in vitro transcription (IVT), comprising the steps of:(a) obtaining a DNA template (an IVT cassette) for making a ribonucleic acid (RNA) transcript having a length of about 20-200 bases, said DNA template comprising (a) a first deoxyribonucleic acid (DNA) sequence comprising a RNA transcription initiation site; (b) a polymerase promoter upstream from the RNA transcription initiation site; (c) a second DNA sequence encoding the RNA transcript having a length of about 20-200 bases disposed downstream of the RNA transcription initiation site; and (d) a linearization site downstream from the RNA transcription initiation site, and (b) making the RNA transcript by in vitro transcription as taught and suggested by NEB #E2050 for the purposes of making high yield sgRNA.
Therefore, claims 30, 31, 37 and 38 are obvious over NEB #E2050, absent some evidence to the contrary.


******
Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over New England Biolabs, sgRNA Synthesis Using the HiScribe Quick T7 High Yield RNA Synthesis Kit (NEB #E2050), November 24, 2015 (downloaded from sgRNA Synthesis Using the HiScribe™ Quick T7 High Yield RNA Synthesis Kit (NEB #E2050) | NEB on August 2, 2022) in view of Baronti et al. (Analytical and Bioanalytical Chemistry (2018) 410:3239–3252, published online March 15, 2018).
The claims are as described above.
NOTE:  The claims have been afforded priority to 10/31/2018.  For further explanation, see section entitled “Priority” above.
NEB #E2050 is relied upon as discussed above. 
NEB #E2050 teaches the sgRNA transcript is purified by spin columns, but does not teach a purification step comprising reverse-phase chromatography.
Baronti et al. teach purification of sgRNA by reverse-phase chromatography. 
sgRNAs are routinely produced by in vitro transcription by commercial vendors in the art.  As the present Specification notes, many kits for in vitro transcription are commercially available.  NEB #E2050 describes a method of making sgRNA by IVT.  
Before the effective filing date of the claimed invention, a person of ordinary skill in the art would have been motivated and expected reasonable success to devise a method of making a ribonucleic acid (RNA) having a length of about 20-200 bases by in vitro transcription (IVT), comprising the steps of:(a) obtaining a DNA template (an IVT cassette) for making a ribonucleic acid (RNA) transcript having a length of about 20-200 bases, said DNA template comprising (a) a first deoxyribonucleic acid (DNA) sequence comprising a RNA transcription initiation site; (b) a polymerase promoter upstream from the RNA transcription initiation site; (c) a second DNA sequence encoding the RNA transcript having a length of about 20-200 bases disposed downstream of the RNA transcription initiation site; and (d) a linearization site downstream from the RNA transcription initiation site, and (b) making the RNA transcript by in vitro transcription as taught and suggested by NEB #E2050 for the purposes of making high yield sgRNA.
It would have been obvious to modify the method of NEB #E2050 to further purify the sgRNA by reverse-phase chromatography to eliminate dsRNA by-products and unincorporated nucleotides as taught and suggested by Baronti et al.

Therefore, claims 30 and 32 are obvious over NEB #E2050 in view of Baronti et al., absent some evidence to the contrary.


******
Claims 30 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over New England Biolabs, sgRNA Synthesis Using the HiScribe Quick T7 High Yield RNA Synthesis Kit (NEB #E2050), November 24, 2015 (downloaded from sgRNA Synthesis Using the HiScribe™ Quick T7 High Yield RNA Synthesis Kit (NEB #E2050) | NEB on August 2, 2022) in view of Vaidyanathan et al. (Molecular Therapy, 2018 Vol. 12:530-542, September 2018) and Kao et al. (RNA, 1999 Vol. 5:1268-1272).
The claims are as described above.
NOTE:  The claims have been afforded priority to 10/31/2018.  For further explanation, see section entitled “Priority” above.
NEB #E2050 is relied upon as discussed above. 
NEB #E2050 does not teach testing the produced RNA transcript for the presence of immune stimulating moieties or wherein the produced RNA transcript is substantially free of any immune stimulating moieties or n variants.
Vaidyanathan et al. teach that the THP-1 assay, using genetically modified/differentiated THP-1 cells and measurements of interferon (IFN) induction, can be used to measure the immunogenicity of IVT products.
Kao et al. teach the use of modified DNA templates to eliminate n variants or other contaminants of in vitro transcribed RNA.
sgRNAs are routinely produced by in vitro transcription by commercial vendors in the art.  As the present Specification notes, many kits for in vitro transcription are commercially available.  NEB #E2050 describes a method of making sgRNA by IVT.  
Before the effective filing date of the claimed invention, a person of ordinary skill in the art would have been motivated and expected reasonable success to devise a method of making a ribonucleic acid (RNA) having a length of about 20-200 bases by in vitro transcription (IVT), comprising the steps of:(a) obtaining a DNA template (an IVT cassette) for making a ribonucleic acid (RNA) transcript having a length of about 20-200 bases, said DNA template comprising (a) a first deoxyribonucleic acid (DNA) sequence comprising a RNA transcription initiation site; (b) a polymerase promoter upstream from the RNA transcription initiation site; (c) a second DNA sequence encoding the RNA transcript having a length of about 20-200 bases disposed downstream of the RNA transcription initiation site; and (d) a linearization site downstream from the RNA transcription initiation site, and (b) making the RNA transcript by in vitro transcription as taught and suggested by NEB #E2050 for the purposes of making high yield sgRNA.
It would have been obvious to modify the method of NEB #E2050 to further test for the presence of immune stimulating moieties for the purpose of testing the immune stimulation of IVT products as taught and suggested by Vaidyanathan et al. 
It would have been obvious to modify the method of NEB #E2050 to produce transcripts that are substantially free of n variants to eliminate any undesired components or contaminants such as nontemplated nucleotide additions in the IVT products as taught by Kao et al.  
Therefore, claims 30 and 33-36 are obvious over NEB #E2050 in view of Vaidyanathan et al. and Kao et al., absent some evidence to the contrary.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635